Mitchell, J.
— The 'plaintiffs, the owners of lot 3, block 67, Plat of Central Seattle, as laid off by James McNaught and Agnes McNaught, his wife, brought this action against the defendant, the owner of the adjoining lot 4, to recover possession of lot 3, alleged to be wrongfully withheld from the plaintiffs by the defendant. By an affirmative defense there was, in effect, a disclaimer as to all of lot 3 except a small strip of it adjoining lot 4, which strip it was alleged was the property of the defendant by adverse possession. This right by adverse possession was denied by the reply. Upon a trial without a jury, there were findings and judgment entered that the plaintiffs were the owners of, and entitled to, all of lot three, and that none of it had been acquired by the defendant by adverse possession. The defendant has appealed.
The facts, as presented by the statement of facts, are exceedingly meager and rather unsatisfactory as to information or knowledge of the witnesses who testified upon the issue made by the pleadings. An examination of the record leads us to an endorsement of the findings made by the trial judge and of the judgment entered as correct in the case.
Affirmed.
Parker, C. J., Fullerton, Holcomb, and Hovey, JJ., concur.